             Case 7:20-cv-02721-VB Document 13 Filed 08/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ELIZABETH TRAIN,                                              :
                           Plaintiff,                         :
                                                              :
                                                                   ORDER
v.                                                            :
                                                              :
                                                                   20 CV 2721 (VB)
C R BARD, INC., and BARD PERIPHERAL                           :
VASCULAR INC.,                                                :
                           Defendants.                        :
--------------------------------------------------------------x
          On July 21, 2020, the Court ordered plaintiff’s counsel to advise on whether this case

should be transferred to Manhattan or explain why the case was properly designated for

assignment to White Plains under Rule 18 by July 28, 2020. (Doc. #11). Having not heard from

plaintiff’s counsel, on July 30, 2020, the Court again ordered counsel to advise on whether this

case was properly assigned to White Plains by August 6, 2020. (Doc. #12).

          To date, plaintiff’s counsel has failed to respond to the Court’s July 21 and July 30

Orders.

          Accordingly, the Court sua sponte extends plaintiff’s counsel’s time to comply with the

Court’s Orders to August 14, 2020. If plaintiff’s counsel fails to comply with this Order, the

Court may dismiss the case pursuant to Federal Rule of Civil Procedure 41(b) or consider other

appropriate sanctions.

          The Court once again reminds counsel that its orders are not mere suggestions.

Dated: August 7, 2020
       White Plains, NY
                                                     SO ORDERED:


                                                     ____________________________
                                                     Vincent L. Briccetti
                                                     United States District Judge




                                                         1
